DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 7 and 8 in the reply filed on November 15, 2021 is acknowledged. Claims 1-6 and 9-16 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 15, 2019, October 16, 2019, October 5, 2020, May 21, 2021 and November 15, 2021 are acknowledged. However, they fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. According to the IDS, the relevant disclosure of certain references is found in the text of the references, but said text is not in English.   
The IDS have been placed in the application file, but some of the information referred to therein has not been considered, as indicated by the citations that have been crossed out. 
Drawings
The drawings are objected to because Figure 6B is labeled as “Prior Art” even though the specification discloses that it illustrates a cutout of Figure 5B, which presumably illustrates Applicant’s invention. Clarification regarding Figure 6B is requested. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Because the limitation is not being interpreted under 35 U.S.C. 112(f) it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If Applicant intends to have the limitation interpreted under 35 U.S.C. 112(f), Applicant may:  
(1) amend the claim limitation to remove the structure (“skewer-type”) that performs the claimed function; or 
(2) present a sufficient showing that the claim limitation does not recite sufficient structure.
B) The limitation “suction means” is being interpreted under 35 U.S.C. 112(f). Consequently, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, which in this case is a pipe connected to a vacuum source (reference numeral 13), and equivalents thereof.   
If Applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), Applicant may:  
(1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites “the test sample (3)” in lines 5-6. There is no antecedent basis for the limitation. In addition, claim 7 subsequently recites “test samples (3)” (plural) and “a test sample (3)” even though the claim establishes an antecedent basis for the limitation “test sample”. The relationship between the limitations is unclear. The indefiniteness is further confounded by the fact that claim 7 is dependent on claim 1, and claim 1 recites “test sample (3)”.
Likewise, the claim recites “a raw sample (2)” in lines 12-13 even though a proper antecedent basis for the limitation is established earlier in the claim. 
In addition, the distinction between “position”, “position relative to the raw sample (2) or test sample (3)”, and “movement” is unclear. If the position of an effector can be controlled, then its “position relative to the raw sample (2) or test sample (3)” and “movement” must also be controllable.    
Claim 7 is indefinite via its dependency to claim 1. Claim 1 is indefinite due to grammar. For example, the clause “which can pierce…” in claim 1 appears to refer to the skewer-type means, but grammatically the clause refers to the “therein” (the base). Applicant is advised to make editorial changes to claim 1 so that it is grammatically correct. 
In addition, claim 1 recites “a punching device (32)” even though a proper antecedent basis for the limitation exists.  
Lastly, the last clause of claim 1, “and the gripper…for this purpose”, is redundant. If the skewer-type means of the gripper can receive and hold the test sample, the gripper must be capable of being “exposed to a feed force for this purpose” as recited at the end of claim 1.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
A pair of jaws, by definition, comprises at least two relatively movable structures separated by a recess. Consequently, claim 8 fails to further limit the claimed gripping jaws.   
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ilch et al. (US 2004/0194639 A1). 
With respect to claim 7, Ilch et al. disclose a multifunctional gripper, the multifunctional gripper comprising (see Fig. 2): 
a first effector 14 with gripping jaws that can be moved toward each other in pairs;
a second effector comprising a base 34 with parallel skewers 35 arranged in a plane therein so as to hold a test sample in a torque-proof manner (see Fig. 6); and

wherein the effectors can be controlled in terms of position, alignment, contact force and movement (see [0012]).
While Ilch et al. do not explicitly disclose the fourth effector, Ilch et al. disclose the provision of a plurality of suction grippers (see [0015]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide the Ilch et al. gripper with a fourth effector with suction means. 
Regarding the rest of the limitations in claims 1 and 7 (claim 7 is dependent on claim 1) not explicitly addressed in the rejection, the limitations are directed to features that are not part of the claimed gripper. They are recited only in the context of how the claimed gripper is used. Consequently, the limitations constitute intended-use limitations that do not further limit the claimed gripper. 
With respect to claim 8, the gripping jaws have a marginal recess so as to divide the jaws at least in two (see [0027]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/PAUL S HYUN/Primary Examiner, Art Unit 1796